TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00200-CV



Buddy Gregg Motor Homes, Inc., Appellant

v.


Motor Vehicle Board of the Texas Department of Transportation and
Liberty Coach, Inc., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. GN400161, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



O R D E R


	On September 18, 2003, the Motor Vehicle Board issued an order in its docket
number 02-0051-LIC, Buddy Gregg Motor Homes, Inc. v. Liberty Coach, Inc.  Buddy Gregg Motor
Homes, Inc. ("Buddy Gregg"), a franchised recreational vehicle dealer, alleged that Liberty Coach,
Inc. ("Liberty"), a luxury motor coach manufacturer, wrongfully terminated their franchise
agreement, failed to re-purchase post-termination inventory, conducted unlicensed operations, and
violated a statutory requirement of good faith and fair dealing.  Buddy Gregg then filed its petition
for judicial review, docketed in the 353rd District Court as cause number GN400161.  Subsequently,
Liberty Coach filed its own petition for judicial review from the same agency order, docketed as
cause GN400318 in the 353rd District Court.
	Buddy Gregg filed a notice removing its trial-court cause to this Court.  See Tex. Occ.
Code Ann. § 2301.751(b) (West 2004) (provision for removing Motor Vehicle Board proceeding to
Third Court of Appeals).  Buddy Gregg's cause was docketed as our cause 03-04-00200-CV.  Liberty
then removed its cause, now our cause 03-04-00201-CV, and filed a motion to consolidate that cause
and cause 03-04-00200-CV on the basis that both causes involved the same administrative order,
parties, record, and issues.   The Motor Vehicle Board joined Liberty in that motion.  Buddy Gregg,
however, vigorously opposed the motion to consolidate  and  also moved to dismiss cause 03-04-00201-CV. (1)
	Buddy Gregg's opposition to consolidation is based on its contention that this Court
lacks jurisdiction over cause number 03-04-00201-CV, the cause Liberty removed, because the cause
is moot and Liberty lacks capacity to bring the proceeding.  Buddy Gregg has filed a motion to
dismiss Liberty's appeal in cause 03-04-00201-CV raising these issues as well.
	Both of these removed causes arise from the same agency order.  The motion to
consolidate filed by Liberty and the Motor Vehicle Board, as supplemented, is granted.  We will
consolidate cause 03-04-00201-CV into cause 03-04-00200-CV for all purposes.  In the agency order
at issue, Liberty appears to be the substantially prevailing party.  Buddy Gregg removed its case to
this Court first, thus in essence filing the first notice of appeal.  Buddy Gregg will be the appellant
in 03-04-00200-CV; Liberty becomes the cross-appellant.  The Motor Vehicle Board and  Liberty
will be appellees; Buddy Gregg and the Motor Vehicle board will be cross-appellees.  The appeal
will continue under the style  Buddy Gregg Motor Homes, Inc./Liberty Coach, Inc. v. Motor Vehicle
Board of the Texas Department of Transportation and Liberty Coach, Inc./Motor Vehicle Board of
the Texas Department of Transportation and Buddy Gregg Motor Homes, Inc. (2)
	The motion to dismiss, as supplemented,  will be carried to the merits and considered
as challenging Liberty's ability to bring the cross-appeal.  The motion to expedite and motion to
suspend briefing schedules are dismissed.  (The motions to extend time to file briefs have previously
been granted.)  Liberty's appellant's brief in 03-04-00201-CV now is its cross-appellant's brief in
03-04-00200-CV.  All briefs to be filed in the posture of an appellee or cross-appellee in 03-04-00200-CV are due thirty days from the date of this order.  Reply briefs are then due according to the
timetable set out in Texas Rule of Appellate Procedure 38.
	Because there will be no further filings in 03-04-00201-CV, that cause will be abated
in a separate memorandum opinion.
	It is ordered June 18, 2004.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith
1.        To date, the following documents have been filed:  the joint motion to consolidate which is a
joint motion only between two of the three parties, the response to the motion to consolidate, a reply
to the response to the motion to consolidate, Buddy Gregg's motion to dismiss Liberty's appeal in
cause 03-04-00201-CV, a response to the motion to dismiss, a supplement to that response, a
supplement to the motion to consolidate and motion to expedite, a reply to the response to the motion
to dismiss, an unopposed motion to extend time for filing briefs, a response to the unopposed motion
objecting to certain language, a supplement to the motion to Buddy Gregg's motion to dismiss,
another joint motion that involves only two of the three parties requesting that the normal briefing
schedule be suspended and a special schedule be set, a response to that motion, and a response to the
supplement to Buddy Gregg's motion to dismiss.
2.        A two-volume clerk's record and one box of exhibits have been filed in 03-04-00200-CV. 
Shortly after the motion to consolidate was filed in 03-04-00201-CV, a one-volume clerk's record
was filed in that cause.  That clerk's record is now transferred to cause 03-04-00200-CV.